Citation Nr: 1706253	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder, to include sarcoidosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the United States Army Reserve from December 1985 to April 1986.  He also had a subsequent period of unverified reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In March 2010, the appellant testified at a hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is associated with the record.

In September 2012, the Board remanded the appellant's claim for service connection for sarcoidosis for further development.  The Board subsequently denied the claim in February 2016.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate the February 2016 Board decision.  The case has since been returned to the Board for further review. 

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for sarcoidosis.  However, in light of the appellant's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any lung disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The VBMS file contains a September 2016 waiver and appellate briefs dated in July 2015 and September 2016.  The remaining documents in both Virtual VA and VBMS are either duplicative of the records in the paper claims file or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases to support its conclusion that the duty to assist did not require affording the appellant a VA examination.  Specifically, the parties noted that the Board did not address whether the appellant was entitled to service connection for sarcoidosis on a presumptive basis.   

The appellant has contended that his current lung disorder had its onset during training in June 1986.  See, e.g., August 2008 notice of disagreement.  In addition, during a March 2006 private medical evaluation, the appellant reported that he was exposed to environmental hazards while serving in Operation Desert Storm.  He has also reported that he served in the Persian Gulf after August 1, 1990.  See, e.g., February 2003 claim. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d). 

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including sarcoidosis, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notably, however, the presumption is not applicable to periods of ACDUTRA or INACDUTRA unless veteran status has been established for that period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Hill v. McDonald, 28 Vet. App. 243, 252 (2016).
	
In the present case, the appellant's DD 214 for his period of service from December 1985 to April 1986 indicates that he was released from "ADT" (active duty for training) with an entry level discharge.  In addition, a November 1985 service personnel record noted that the appellant was ordered to report for initial active duty for training under Title 10 of the United States Code in February 1986.  The service personnel records currently associated with the claims file do not otherwise suggest that the appellant served on active duty during this period.  

As noted above, in September 2012, the Board remanded the case for further development, to include verifying the nature of any service performed by the appellant in June 1986.  The Board specifically directed that, if the appellant's personnel records did not provide the pertinent information, the AOJ should request copies of the unit's records reflecting the dates of annual training in 1986 with travel to Fort Hood, Texas.  

The record reflects that the AOJ requested information regarding the appellant's service from his reserve unit.  However, there is no indication that a response was received.  Moreover, there is no indication that the AOJ requested the appellant's service personnel records.  In this regard, the Board notes that the service personnel records currently associated with the claims file were submitted by the appellant and appear incomplete.  As these records may contain relevant evidence, the AOJ should obtain a complete copy of the appellant's military personnel records.

The record also reflects that the AOJ requested the appellant's leave and earning statements (LES) for the period from 1986 to December 1993.  In response, the Defense Finance and Accounting Service (DFAS) provided the appellant's leave and earning statement (LES) for the pay period from June 1, 1986, to June 30, 1986.  However, the June 1986 LES only shows that the appellant had a period of unit training (INACDUTRA) from June 7, 1986, to June 8, 1986.  

The Board notes that the appellant's commander indicated that an illness or injury was incurred in the line of duty on a June 1986 individual sick slip.  In addition, in a September 2006 statement, a member of the appellant's unit, T.W.C. (initials used for privacy), reported that the appellant was hospitalized in the summer of 1987 when the 141st Army Reserve Unit was stationed at Fort Hood for annual training.  In light of the unclear nature of the appellant's service, the Board finds that further efforts must be made to verify his service.  Specifically, the AOJ should make an attempt to obtain any of the appellant's available pay records for the period from April 1986 to August 1987.  

Moreover, the appellant reported that he received at least three years of treatment for his sarcoidosis at the Dallas VA Medical Center (VAMC). See May 2013 statement in support of claim.  However, the VA medical records currently associated are limited to records dated from October 2007 to May 2008.  Therefore, the AOJ should obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location, to obtain a complete copy of the appellant's service personnel records.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear whether these records constitute the entire service personnel file.  

2.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty that the appellant had in the United States Army Reserve from April 1986 to November 1993, to include any service in the Persian Gulf on or after August 1, 1990.  The AOJ should also verify any periods of ACDUTRA between April 1986 and August 1987, to include the possibility of contacting DFAS or any other appropriate entity to secure any available pay records from April 1986 to August 1987 if needed to make this determination.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lung disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from the Dallas VAMC dated from May 2008 to the present.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the appellant a VA examination and/or obtaining a medical opinion.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



